UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL COMER,                                :
                                              :
                       Plaintiff,             :       Civil Action No.:      09-2455 (RMU)
                                              :
                       v.                     :
                                              :
FEDERAL BUREAU OF                             :       Re Document Nos.: 15, 16, 22, 25, 38, 41,
INVESTIGATION et al.,                         :                         42, 43
                                              :
                                              :
                       Defendants.            :


                                    MEMORANDUM OPINION

       LIFTING THE STAY AND DISMISSING THIS ACTION FOR FAILURE TO PROSECUTE

       The pro se plaintiff, previously incarcerated at the Federal Prison Camp in Yankton,

South Dakota (“FPC Yankton”), filed a complaint on December 31, 2009, “seeking the

expedited processing and release of agency records” allegedly in the defendants’ possession.

Compl. at 1. According to the Federal Bureau of Prisons’ Inmate Locator, the plaintiff was

released from custody on June 29, 2010, see http://www.bop.gov/iloc2/LocateInmate.jsp (last

visited Sept. 20, 2010), and mail sent to him at his current address of record, FPC Yankton, has

been returned to the Clerk of the Court as undeliverable.

       Pursuant to Local Civil Rule 5.1(e)(1), the plaintiff was required to file a notice of any

change in his address within fourteen days after the change. See LCvR 5.1(e)(1). To date, he

has not done so. Nor has the plaintiff responded to any of the defendants’ pending dispositive

motions, notwithstanding a court order in each instance directing the plaintiff to file an

opposition by a date certain and advising him that his failure to respond could result in the


                                                  1
motions being granted as conceded. See Orders (April 6, 2010; March 30, 2010; March 18,

2010).

         On August 12, 2010, the court issued an order to show cause directing the plaintiff to

notify the Clerk of Court of his change of address or, alternatively, of his intention not to

prosecute this case. Order (Aug. 12, 2010). The order set a deadline of September 15, 2010, and

to date, plaintiff has not responded. Id.

         “The authority of a federal trial court to dismiss a plaintiff’s action with prejudice

because of his failure to prosecute cannot seriously be doubted.” Link v. Wabash R.R. Co., 370

U.S. 626, 629 (1962). Because the plaintiff has failed to respond to the court’s show cause order

and failed to prosecute this case, the court dismisses this action pursuant to Federal Rule of Civil

Procedure 41 and Local Civil Rule 83.23.

         An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 20th day of October, 2010.



                                                        RICARDO M. URBINA
                                                       United States District Judge




                                                   2